Exhibit 10.2

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT, dated as of February 11, 2013 (this “Agreement”), is
by and between ModusLink Global Solutions, Inc., a Delaware corporation (the
“Company”) and Handy & Harman Ltd., a Delaware corporation (“HNH” and together
with the parties listed on Exhibit A hereto, the “Stockholder”). Each of the
Company and the Stockholder is referred to herein as a “Party” and collectively
as the “Parties”.

WHEREAS, the Stockholder beneficially owns the number of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) listed on Exhibit A
hereto;

WHEREAS, on September 28, 2012, HNH delivered a letter to the Company expressing
an intention to nominate director candidates (the “Nomination Letter”) for
election to the Company’s Board of Directors (the “Board”) at the 2012 annual
meeting of the stockholders of the Company (including any adjournment or
postponement thereof or any special meeting held in lieu thereof, the
“Stockholder Meeting”);

WHEREAS, the Company filed a Preliminary Proxy Statement filed with the
Securities and Exchange Commission (the “SEC”) on December 21, 2012 and amended
prior to the date hereof (the “Preliminary Proxy Statement”);

WHEREAS, the Stockholder filed a Preliminary Proxy Statement filed with the SEC
on December 27, 2012 pertaining to HNH’s nomination of its nominees to the Board
and the other matters set forth in the Preliminary Proxy Statement (as amended
prior to the date hereof, the “Stockholder Preliminary Proxy Statement”); and

WHEREAS, the Company and the Stockholder have reached an agreement with respect
to certain matters related to the Stockholder Meeting, including the Nomination
Letter, and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

Section 1. Definitions.

Unless otherwise defined herein, for purposes of this Agreement, the following
terms will have the meanings set forth below:

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person. As used in
this definition, “control” (including with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership,
member or other ownership interests, by contract or otherwise). For purposes of
this Agreement, Steel Partners Holdings L.P. shall be deemed an Affiliate of
each Stockholder.



--------------------------------------------------------------------------------

“Company Bylaws” means the Third Amended and Restated Bylaws of the Company, as
currently in effect.

“Company Certificate” means the Restated Certificate of Incorporation of the
Company.

“Continuing Directors Committee” means the Continuing Directors Committee of the
Board, which shall be formed as soon as practicable following the Stockholder
Meeting, comprised of the Continuing Directors (as defined below) and designated
such powers to carry out the rights and duties of such committee described in
this Agreement.

“Equity Interest” means any share of capital stock, partnership, member or
similar equity interests in any Person, and any securities (including debt
securities) convertible into, or exchangeable or exercisable for, any such
shares, capital stock, partnership, member or similar equity interests, or any
options, warrants or other rights of any kind to acquire or that are linked to
the value of any such shares, capital stock, partnership, member or similar
equity interests or such convertible or exchangeable securities, or any other
ownership interest (including, without limitation, any such interest represented
by Contract right), of such Person.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Investment Agreement” means that certain Investment Agreement, dated as of the
date hereof, by and between the Company and Steel Partners Holdings L.P.
(“SPH”).

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board or a duly constituted subcommittee thereof.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act).

“Preferred Stock” means the preferred stock, par value $0.01 per share, of the
Company.

“Shares” means and includes any securities of the Company the holders of which
are entitled to vote for members of the Board, including, without limitation,
all shares of Common Stock and all shares of Preferred Stock, by whatever name
called, now owned or subsequently acquired by the Stockholder or any of its
Affiliates, however acquired, whether through any share division or split, share
consolidation, stock/share dividend or equivalent under Delaware law,
combination, recapitalization or similar events, exercise of warrants or
otherwise.

“Transfer” means any direct or indirect sale, exchange, transfer, hypothecation,
gift, bequest, conveyance in trust, pledge, mortgage, grant of a security
interest in, assignment, encumbrance, or other disposition of all or any portion
of the Shares, including by merger, consolidation, liquidation, dissolution,
dividend, distribution or otherwise.

 

2



--------------------------------------------------------------------------------

Section 2. Board of Directors Matters.

(a) Size and Composition of the Board.

(i) The Board, by resolution, shall fix the size of the Board at seven
(7) members immediately following the Stockholder Meeting. Warren G.
Lichtenstein and Glen M. Kassan (the “Stockholder Nominees”) shall be nominated
for election by the Company as the Board’s only candidates for Class I Directors
(as defined in the Company Bylaws) at the Stockholder Meeting. The Board has
determined that each of the Stockholder Nominees (A) conforms with the Company’s
director qualifications and (B) is an “independent director” as defined by
Rule 5605(a)(2) of the Nasdaq Marketplace Rules.

(ii) At the Stockholder Meeting, the Board shall (A) nominate the Stockholder
Nominees for election as Class I Directors and will recommend a vote for the
Stockholder Nominees (and include such recommendation in the Company’s proxy
statement) and support and solicit proxies from the stockholders of the Company
for the election of the Stockholder Nominees at the Stockholder Meeting as such,
and (B) submit to the stockholders of the Company, recommend for their approval
(and include such recommendation in the Company’s proxy statement) and support
and solicit proxies for (i) an amendment to the Company Certificate which shall
provide for the destaggering of the Board and the annual election of all
directors (the “Destaggering Proposal”), with the first of such annual elections
to take place at the next annual meeting following the Stockholder Meeting, and
(ii) the issuance of the shares of Common Stock, the Warrants (as defined in the
Investment Agreement) and the shares of Common Stock underlying the Warrants to
SPH pursuant to the Investment Agreement in accordance with Nasdaq Marketplace
Rule 5635(b).

(iii) Provided that Mr. Lichtenstein is elected to the Board at the Stockholder
Meeting, immediately following the issuance of the shares of Common Stock and
the Warrants upon consummation of the Investment Agreement as contemplated
therein, the Board shall appoint Mr. Lichtenstein as Chairman of the Board in
accordance with the Company Bylaws. Subject to and effective immediately
following the issuance of the shares of Common Stock and the Warrants upon
consummation of the Investment Agreement as contemplated therein, (A) Edward E.
Lucente and Joseph M. O’Donnell have agreed to resign from the Board and (B) the
Board has appointed Francis J. Jules and Michael J. Mardy to fill such vacancies
in accordance with the Company Bylaws as Class II Directors.

(iv) For a period terminating ten (10) days preceding the opening of the advance
notice period for nominations of directors for the annual meeting of
stockholders of the Company for the fiscal year ending July 31, 2013 (the
“Settlement Agreement Period”), the Company agrees to take all actions
necessary, including, but not limited to, the filing of proxy materials, the
calling of annual or special meetings, the solicitation of proxies, the removal
of directors (other than the Stockholder Nominees) and the filling of vacancies
on the Board, and the Stockholder agrees to waive notice, attend meetings,
execute written actions, and vote of any and all of such Stockholder’s and its
Affiliates’ Shares, in each case, so as to ensure that the size of the Board
shall consist of no more than seven (7) directors.

 

3



--------------------------------------------------------------------------------

(v) The remaining five (5) directors shall be Virginia G. Breen, and, subject to
their appointment in accordance with Section 2(a)(iii), Francis J. Jules and
Michael J. Mardy as Class II Directors and Jeffrey J. Fenton and Jeffrey S. Wald
as Class III Directors (such directors, together with any persons (other than
the Stockholder Nominees) the Nominating Committee may instead recommend for
election at any special or annual meeting of the stockholders or to fill any
vacancy with respect thereto, the “Continuing Directors”). Thereafter the
Continuing Directors shall be designated by the Continuing Director Committee,
including in the event of any vacancy created by the removal, inability to serve
or resignation of any Continuing Director. The Company has obtained the
agreement of each director of the Company who will be on the Board at the
conclusion of the Stockholder Meeting to stand for re-election at the Company’s
annual meeting of stockholders for the fiscal year ending July 31, 2013 if the
Destaggering Proposal is approved at the Stockholder Meeting.

(vi) During the Settlement Agreement Period, in the event of a vacancy created
by (1) the removal of either of the Stockholder Nominees (other than pursuant to
Section 7 hereof), (2) the inability of either of the Stockholder Nominees to
serve or (3) the resignation of either of the Stockholder Nominees, the
Nominating Committee shall recommend and the Board shall appoint a replacement
nominee designated by the Stockholder; provided, that such director (A) conforms
with the Company’s director qualifications and (B) is an “independent director”
as defined by Rule 5605(a)(2) of the Nasdaq Marketplace Rules; provided,
further, that if at any time during the Settlement Agreement Period the
Stockholder and its Affiliates Transfer (other than to an Affiliate) (A) more
than 4,900,000 Shares in the aggregate of the Shares owned by the Stockholder
and its Affiliates immediately after the conclusion of the Stockholder Meeting
(including any Shares to be acquired pursuant to the Investment Agreement), the
rights set forth in this Section 2(a)(vi) shall only apply to the director seat
to be held by Mr. Lichtenstein and (B) more than 9,100,000 Shares in the
aggregate of the Shares owned by the Stockholder and its Affiliates immediately
after the conclusion of the Stockholder Meeting (including any Shares to be
acquired pursuant to the Investment Agreement), the rights set forth in this
Section 2(a)(vi) shall expire and be of no further force and effect. References
in this Agreement to the Stockholder Nominees shall include their replacements.
Such share thresholds shall be adjusted for any stock dividend, stock split,
stock combination, reclassification or other similar transaction occurring
during the Settlement Agreement Period.

(b) Withdrawal of Nomination Letter; No Contests or Participation. Effective as
of the date hereof, the Stockholder hereby irrevocably withdraws the Nomination
Letter and the Stockholder Preliminary Proxy Statement; provided, however, that
the Nomination Letter shall be reinstated and shall be deemed to be valid under
the Company Bylaws in the event the Investment Agreement is terminated pursuant
to Section 7.1(d) or (e) thereof. Until the earlier of (i) expiration or
termination of the Settlement Agreement Period or (ii) fifteen (15) days after
written notice of a material breach of any of the covenants, obligations or
agreements by the Company under this Agreement, the Investment Agreement, the
Registration Rights Agreement (as defined in the Investment Agreement) or the
Warrants is provided to the Company by the Stockholder (unless such breach is
cured within such fifteen (15) day period) (such date the “Standstill
Termination Date”), the Stockholder shall not, and shall cause its Affiliates
not to (A) make, or be a participant in, any “solicitation” of proxies to vote
or consent, or seek to advise or influence any person with respect to the voting
of, any securities of the Company, submit,

 

4



--------------------------------------------------------------------------------

directly or indirectly, any nomination of directors pursuant to Rule 14a-11
under the Exchange Act or be or become a “participant” in any “election contest”
with respect to the Company (all within the meaning of Section 14 of the
Exchange Act), (B) submit any stockholder proposal (pursuant to Rule 14a-8
promulgated by the SEC under the Exchange Act or otherwise) or any notice of
nomination or other business for consideration or (C) call any special meeting
of the stockholders of the Company for any purpose, in each case other than for
the purpose of effecting the election of the Stockholder Nominees or any
Continuing Director, or the other matters set forth in Section 2(a)(ii) hereof,
in accordance with the terms of this Agreement.

(c) Failure to Designate a Board Member. During the Settlement Agreement Period,
in the event that the Stockholder fails to recommend a replacement director
(whether or not appointed to the Board) pursuant to Section 2(a)(vi) above
within thirty (30) days of the date of the actual occurrence of a vacancy as set
forth therein, such replacement director may designated by the Nominating
Committee.

(d) No Liability for Election of Recommended Directors. No Party, nor any
Affiliate of any such Party, shall have any liability as a result of designating
a person for election as a director for any act or omission by such designated
person in his or her capacity as a director of the Company, nor shall any Party
have any liability as a result of voting for or executing any written action
consenting to any such designee in accordance with the provisions of this
Agreement.

Section 3. Stockholder Meeting.

(a) The Company agrees to use its reasonable best efforts to hold the
Stockholder Meeting as promptly as reasonably practicable, and in any event by
no later than April 30, 2013.

(b) At the Stockholder Meeting, the Stockholder agrees to appear in person or by
proxy and vote or cause to be voted all Shares in favor of (i) the election of
the Stockholder Nominees and (iii) the other matters referred to in Section 3(c)
below as recommended by the Board for approval of the stockholders of the
Company (the “Other Matters”).

(c) The Parties acknowledge and agree that the only proposals that may be
presented by the Company for consideration at the Stockholder Meeting are
(i) election of the Stockholder Nominees, (ii) adoption of the Destaggering
Proposal, (iii) approval, on an advisory basis, of the compensation of the
Company’s named executive officers, as set forth in the Preliminary Proxy
Statement, (iv) ratification of the Company’s independent registered public
accounting firm for the current fiscal year, as set forth in the Preliminary
Proxy Statement, and (v) the issuance of the shares of Common Stock, the
Warrants and the shares of Common Stock underlying the Warrants to SPH pursuant
to the Investment Agreement.

(d) At any subsequent annual or special meeting of stockholders of the Company
(or adjournments or postponements thereof) prior to the end of the Settlement
Agreement Period, the Stockholder agrees to vote or cause to be voted all Shares
in favor of the election to the Board of those director nominees nominated for
election by the Nominating Committee or the Board in accordance with this
Agreement and against the removal of any directors whose removal is not
recommended by the Board.

 

5



--------------------------------------------------------------------------------

Section 4. Proxies. Neither the Stockholder nor any of its Affiliates shall
grant any proxy or enter into or agree to be bound by any voting trust with
respect to any voting securities of the Company held by him, her or it, which
conflicts or is inconsistent in any manner with the provisions of this
Agreement, nor shall the Stockholder or any of its Affiliates enter into any
stockholders agreement or other arrangement of any kind with respect to the
voting securities of the Company now held or hereafter acquired by him, her or
it, which conflicts or is inconsistent in any manner with the provisions of this
Agreement.

Section 5. Standstill.

(a) During the period commencing on the date hereof and ending on the second
anniversary of the date hereof (the “Share Acquisition Period”), without the
prior consent of a majority of the Continuing Directors, neither the Stockholder
nor any of its Affiliates shall acquire, or propose to acquire, “beneficial
ownership” (as defined in Section 13(d) of the Exchange Act) of any equity
securities, or rights or options to acquire any such securities (through
purchase, exchange, conversion or otherwise), of the Company, including
derivative securities representing the right to vote or economic benefits of any
such securities, provided that the Stockholder and its Affiliates shall be
permitted to acquire an additional 1,405,374 shares of Common Stock of the
Company (as adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction prior to the expiration of the
Share Acquisition Period) (the “Additional Shares”), provided, further, that the
Stockholder and its Affiliates ownership in the outstanding Common Stock of the
Company shall not exceed thirty percent (30%) of the then outstanding Common
Stock when combined with other Equity Interests of the Company beneficially
owned by HNH, the Stockholder or any of their respective Affiliates as of the
date hereof (after giving effect to the transactions contemplated by the
Investment Agreement (excluding the issuance or exercise of the Warrants))
(which, for purposes of such calculation, shall include shares of Common Stock
issuable upon conversion of then-outstanding preferred stock) (the “30% Cap”)
during the Share Acquisition Period, provided, however, that, notwithstanding
the foregoing restrictions (including, without limitation, the 30% Cap), the
Stockholder and its Affiliates (including HNH) shall be permitted to acquire
(i) the Additional Shares, (ii) the Common Stock underlying the Warrants set
forth and in accordance with the terms of the Warrants and (iii) securities as a
result of, or offered pursuant to, any share division or split, share
consolidation, stock/share dividend or equivalent under Delaware law,
combination, recapitalization, rights offering or similar events.
Notwithstanding the foregoing, in the event that the number of outstanding
shares of Common Stock is either increased or decreased (other than in the case
of buy-back of Common Stock made available by the Company to all of the
stockholders of the Company) after the date hereof (other than in connection
with the exercise of the Warrants), the number of Additional Shares that the
Stockholder and its Affiliates shall be permitted to acquire shall be increased
or decreased, as applicable, proportionate to the increase or decrease, as
applicable, in total outstanding shares of Common Stock.

 

6



--------------------------------------------------------------------------------

(b) In addition to the waiver granted by the Board under Section 203 of the
Delaware General Corporation Law referenced in Section 3.2(c) of the Investment
Agreement (and effective as of the consummation of the issuance of Common Stock
and the Warrant contemplated by the Investment Agreement), the Stockholder
hereby formally requests and the Board has granted a waiver and exemption to the
Stockholder and its Affiliates under and in accordance with that certain Tax
Benefit Preservation Plan, dated as of October 17, 2011, between the Company and
American Stock Transfer & Trust Company, LLC, as Rights Agent, as amended by
Amendment No. 1 to Tax Benefit Preservation Plan, dated as of March 21, 2012, by
and between the Company and American Stock Transfer & Trust Company, LLC, as
Rights Agent (the “Tax Plan”), and otherwise modified that certain Rights
Agreement, dated as of March 21, 2012, between the Company and American Stock
Transfer & Trust Company, LLC, as Rights Agent (the “Rights Plan”, and together
with the Tax Plan, the “Rights Agreements”) (and which waivers, exemptions and
modifications shall terminate and revert back, as applicable, automatically in
the event this Agreement or the Investment Agreement are terminated prior to the
consummation of the issuance of such Common Stock and Warrant), to permit
(x) the entering into of this Agreement and the Investment Agreement, and
(y) subject to the consummation of the issuance of Common Stock and the Warrant
contemplated by the Investment Agreement, the acquisition of the securities
permitted to be acquired pursuant to Section 5(a), provided that for the
avoidance of doubt, such waivers, exemptions and modifications to the Rights
Agreements, as applicable, shall not expire upon expiration of the Share
Acquisition Period as they relate to the acquisition of the Additional Shares,
the Common Stock underlying the Warrants (set forth and in accordance with the
terms of the Warrants) and any securities acquired pursuant to subclause
(iii) of Section 5(a).

(c) Notwithstanding anything in this Agreement to the contrary, in no event
shall the Stockholder and its Affiliates be permitted to acquire shares of
Common Stock or other securities or instruments in accordance with Section 5(a)
that would result in an “ownership change” of the Company for purposes of
Section 382 of the Internal Revenue Code of 1986, as amended.

(d) For the avoidance of doubt, any such waiver shall not restrict the ability
of the majority of the members of the Continuing Directors Committee or, if
there are less than three (3) Continuing Directors, the majority of the
directors on the Board who are independent and disinterested as to such matters
at such time, to put in a place, a new stockholders’ rights plan (which
authority is hereby irrevocably devolved to such Continuing Directors Committee
and directors), provided that such new plan continues to permit the Stockholder
and its Affiliates to purchase the additional securities permitted by this
Agreement under Section 5(a) during or following the Share Acquisition Period
(including, with respect to the Warrants, at all times prior to the expiration
thereof).

Section 6. Issuances and Transfers of Shares.

(a) In the event of any issuance or Transfer to, or purchase or other
acquisition by, the Stockholder or any of its Affiliates of shares of the
Company’s voting securities hereafter (including, without limitation, through
any share division or split, share consolidation, stock/share dividend or
equivalent under Delaware law, combination, recapitalization, rights offering or
similar events, exercise of warrants or otherwise), such shares shall become
subject to this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Upon any Transfer, whether directly or indirectly pursuant to the creation
of a derivative security, the grant of an option or other right or the
imposition of a restriction on disposition or voting, of Shares to an
(i) Affiliate, or (ii) Person with whom the Stockholder has formed or joined a
“group” within the meaning of Section 13(d)(3) of the Exchange Act (each, a
“Transferee”), such Transferee shall, as a condition to such Transfer, execute a
supplementary agreement with the Company agreeing to be bound by the terms and
conditions of this Agreement to the same extent as the Stockholder.

(c) Any attempt to Transfer any Shares that is not in compliance with this
Section 6 shall be void and of no effect.

(d) All references to numbers or percentages of shares and dollars per share in
this Agreement shall be appropriately adjusted to reflect any share issuance,
division or split, share consolidation, stock/share dividend or equivalent under
Delaware law, combination or other recapitalization affecting Shares occurring
after the date of this Agreement.

Section 7. Resignation Letter. As a condition to commencement of a term on the
Board (or nomination therefor), each of the Stockholder Nominees shall provide
to the Company an irrevocable letter of resignation, which shall be effective
upon the earliest of (a) the date upon which a court of competent jurisdiction
determines that the Stockholder materially breached its obligations to
consummate the Investment Agreement in accordance with its terms and (b) (i) in
the case of Mr. Kassan, the date upon which the Stockholder and its Affiliates
have Transferred (other than to an Affiliate) in excess of 4,900,000 Shares in
the aggregate of the Shares owned by the Stockholder and its Affiliates
immediately after the conclusion of the Stockholder Meeting (including any
Shares to be acquired pursuant to the Investment Agreement), and (ii) in the
case of Mr. Lichtenstein, the date upon which the Stockholder and its Affiliates
have Transferred (other than to an Affiliate) 9,100,000 Shares in the aggregate
of the Shares owned by the Stockholder and its Affiliates immediately after the
conclusion of the Stockholder Meeting (including any Shares to be acquired
pursuant to the Investment Agreement). Such share thresholds shall be adjusted
for any stock dividend, stock split, stock combination, reclassification or
other similar transaction occurring prior to the effective time of the
applicable resignation letter.

Section 8. Representations and Warranties of the Company. The Company represents
and warrants to the Stockholder that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse

 

8



--------------------------------------------------------------------------------

of time or both could become a default) under or pursuant to, or result in the
loss of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

Section 9. Representations and Warranties of the Stockholder. Each of HNH and
the other parties listed on Exhibit A hereto jointly represents and warrants to
the Company that (a) as of the date hereof, such Stockholder beneficially owns
only the number of shares of Common Stock as described opposite its name on
Exhibit A and Exhibit A includes all Affiliates of the Stockholder that own any
securities of the Company beneficially or of record, (b) this Agreement has been
duly and validly authorized, executed and delivered by such Stockholder, and
constitutes a valid and binding obligation and agreement of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles,
(c) such Stockholder has the authority to execute this Agreement and to bind it
thereto, (d) the execution, delivery and performance of this Agreement by such
Stockholder does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding or arrangement to which
such Stockholder is a party or by which it is bound, (e) the responses to the
questionnaire titled “Director Nominee Questionnaire in connection with the
Stockholder Meeting of Stockholders” delivered to the Company by the Stockholder
Nominees are true and correct in all material respects, at the date of this
Agreement and (f) such Stockholder is not party to any agreement, arrangement,
understanding or relationship, including any repurchase or similar so-called
“stock borrowing” agreement or arrangement, engaged in, directly or indirectly,
whether by means of derivatives or otherwise, by such Stockholder, the purpose
or effect of which is to mitigate loss to, reduce the economic risk (of
ownership or otherwise) of shares of any class or series of the Company by,
including but not limited to “short” positions in shares of common stock, “long”
puts, “short” calls, “short” forward or swap positions, manage the risk of share
price changes for, or increase or decrease the voting power of, such Stockholder
with respect to the shares of any class or series of the Company, or which
provides, directly or indirectly, the opportunity to profit from any decrease in
the price or value of the shares of any class or series of the Company.

Section 10. Mutual Non-Disparagement.

(a) The Stockholder agrees that, during the period ending on the Standstill
Termination Date, neither it nor any of its Affiliates will, and it will cause
each of its Affiliates not to, directly or indirectly, in any capacity or
manner, make, express, transmit speak, write, verbalize or otherwise communicate
in any way (or cause, further, assist, solicit, encourage, support or
participate in any of the foregoing), any remark, comment, message, information,
declaration, communication or other statement of any kind, whether verbal, in
writing, electronically transferred or otherwise, that might reasonably be
construed to be derogatory or

 

9



--------------------------------------------------------------------------------

critical of, or negative toward, the Company or any of its directors, officers,
Affiliates, subsidiaries, employees, agents or representatives (collectively,
the “Company Representatives”), or that reveals, discloses, incorporates, is
based upon, discusses, includes or otherwise involves any confidential or
proprietary information of the Company or its subsidiaries or Affiliates, or to
malign, harm, disparage, defame or damage the reputation or good name of the
Company, its business or any of the Company Representatives. The foregoing shall
not prevent (i) any statements made by a Stockholder Nominee in the course of
his or her duties as a director; or (ii) the making of any factual statement in
any compelled testimony or production of information, either by legal process,
subpoena, or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

(b) The Company hereby agrees that, during the period ending on the Standstill
Termination Date, neither it nor any of its Affiliates will, and it will cause
each of its Affiliates not to, directly or indirectly, in any capacity or
manner, make, express, transmit, speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory or critical of, or negative toward, any
Stockholder, any Affiliate of any Stockholder or any of their respective
directors, officers, subsidiaries, employees, agents or representatives
(collectively, the “Stockholder Representatives”), or that reveals, discloses,
incorporates, is based upon, discusses, includes or otherwise involves any
confidential or proprietary information of any Stockholder or any of its
subsidiaries or Affiliates, or to malign, harm, disparage, defame or damage the
reputation or good name of any Stockholder, any Stockholder’s business or any of
the Stockholder Representatives.

(c) Notwithstanding the foregoing, nothing in this Section 10 or elsewhere in
this Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that such Party shall use reasonable efforts to consult with the other Parties
as soon as reasonably practicable prior to making any such statement or
disclosure required under the federal securities laws or other applicable laws
that would otherwise be prohibited by the provisions of this Section 10 and
reasonably consider any comments of such other Parties.

Section 11. Public Announcements. No later than the close of business on the
business day following the execution of this Agreement, the Company and the
Stockholder shall jointly issue the press release (the “Mutual Press Release”)
announcing the terms of this Agreement in the form attached hereto as Exhibit B.
Prior to the issuance of the Mutual Press Release, neither the Company nor the
Stockholder shall issue any press release or public announcement regarding this
Agreement or take any action that would require public disclosure thereof
without the prior written consent of the other Party. Prior to the Standstill
Termination Date, no Party or any of its Affiliates shall make any public
statement (including, without limitation, in any filing required under
Regulation 13D under the Exchange Act) concerning the subject matter of this
Agreement inconsistent with the Mutual Press Release.

 

10



--------------------------------------------------------------------------------

Section 12. Legend. The Stockholder agrees with the Company that the
certificates evidencing the Shares will bear the following legend, which the
Company shall cause to be promptly removed in connection with any Transfer not
subject to Section 6(b):

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH IN A SETTLEMENT AGREEMENT BETWEEN THE COMPANY AND HANDY &
HARMAN LTD., DATED AS OF FEBRUARY 11, 2013. A COPY OF SUCH SETTLEMENT AGREEMENT
MAY BE OBTAINED FROM THE COMPANY UPON REQUEST.”

Section 13. Term. This Agreement shall be effective as of the date hereof and,
except as otherwise set forth in this Agreement, including in Section 2(a) and
Section 5, shall continue in effect until, and shall terminate immediately upon,
the earliest to occur of (a) the written agreement of the Parties to terminate
this Agreement, (b) such time as the Stockholder and its Affiliates have
Transferred (other than to an Affiliate) in excess of 9,100,000 Shares (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction) in the aggregate (including any
Shares acquired pursuant to the Investment Agreement), (c) the end of the
Settlement Agreement Period (d) upon notice by either the Company or the
Stockholder if the Investment Agreement is terminated in accordance with
Section 7.1(d) or (e) thereof, (e) upon notice by the Company if the Investment
Agreement is terminated in accordance with Section 7.1(c) thereof and (f) upon
notice by either the Company or HNH if the Stockholder Nominees are not elected
as directors at the Stockholder Meeting and the transactions contemplated by the
Investment Agreement are not consummated. If this Agreement is terminated
pursuant to the provisions of this Section 13, this Agreement shall immediately
become void and there shall be no further obligations on the part of either
Party or their respective directors, officers, employees, agents or
representatives, except (a) with respect to the provisions of this Section 13,
15 and 16, and (b) with respect to any liabilities or damages incurred or
suffered as a result of the willful and material breach prior to such
termination by the Company or the Stockholder of any of their respective
representations, warranties, covenants or other agreements set forth in this
Agreement.

Section 14. Remedies.

(a) The Company agrees to use its commercially reasonable best efforts, within
the requirements of applicable law, to ensure that the rights granted under this
Agreement are effective and that the Parties enjoy the benefits of this
Agreement. Such actions include, without limitation, the use of the Company’s
commercially reasonable best efforts to cause the nomination and election of the
directors as provided in this Agreement.

(b) Each Party acknowledges and agrees that (a) the covenants, obligations and
agreements of each Party contained in this Agreement relate to special, unique
and extraordinary matters and (b) a violation of any of the covenants,
obligations or agreements contained in this Agreement by a Party will cause the
other Party irreparable injury for which adequate remedies are not available at
law. Therefore, the Parties agree that each Party shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the other Party from committing any
violation of such covenants, obligations or agreements and

 

11



--------------------------------------------------------------------------------

to specifically enforce the terms of this Agreement, in addition to any other
remedies available at law or in equity. Furthermore, the Parties hereby waive,
and shall use their commercially reasonable best efforts to cause their
stockholders, members, partners, Affiliates and representatives to waive, any
requirement for the securing or posting of any bond in connection with such
remedy.

(c) All remedies, either under this Agreement or by law or otherwise afforded to
any Party, shall be cumulative and not alternative.

Section 15. Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending Party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be (or such other address for a
Party as shall be specified by like notice):

To the Company:

ModusLink Global Solutions, Inc.

1601 Trapelo Road, Suite 170

Waltham, Massachusetts 02451

Attention: Peter L. Gray

Tel: 781-663-5024

Fax: 781-663-5095

Email: peter_gray@moduslink.com

with a copy to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60610

Attention: Mark D. Gerstein

                 Zachary A. Judd

Tel: 312-876-7700

Fax: 312-993-9767

Email: mark.gerstein@lw.com

            zachary.judd@lw.com

To the Stockholder:

c/o Steel Partners II, L.P.

590 Madison Avenue

New York, New York 10022

Attention: Warren Lichtenstein

                 Leonard McGill

Tel: 212-520-2300

Fax: 212-520-2337

Email: warren@steelpartners.com

            len@steelpartners.com

 

12



--------------------------------------------------------------------------------

With a copy to:

Olshan Frome Wolosky LLP

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky

                 Michael R. Neidell

Tel: 212-451-2300

Fax: 212-451-2222

Email: swolosky@olshanlaw.com

            mneidell@olshanlaw.com

Section 16. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK. Each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any Delaware state court, or federal court of the
United States of America, sitting in Delaware, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the Parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in such courts,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (iii) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in any such Delaware state or
federal court, and (iv) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such Delaware state or federal court. Each of the Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each Party irrevocably consents to service of process in the
manner provided for notices in Section 15. Nothing in this Agreement will affect
the right of any Party to serve process in any other manner permitted by law.
Each Party irrevocably and unconditionally waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of the
Company in the negotiation, administration, performance and enforcement hereof.

 

13



--------------------------------------------------------------------------------

Section 17. Entire Agreement. Except for the Investment Agreement and the
Registration Rights Agreement (as defined in the Investment Agreement), this
Agreement contains the entire agreement by and between the Company and the
Stockholder with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements and representations, written or oral, with
respect thereto.

Section 18. Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement, that is has not relied on any promise, representation
or warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement. Accordingly, any
rule of law or any legal decision that would provide any Party with a defense to
the enforcement of the terms of this Agreement against such Party shall have no
application and is expressly waived. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.

Section 19. Amendments and Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived only by a written instrument signed by the Parties or,
in the case of a waiver, by the Party waiving compliance. No delay on the part
of either Party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
either Party of any right, power or privilege pursuant to this Agreement, nor
will any single or partial exercise of any right, power or privilege pursuant to
this Agreement, preclude any other or further exercise thereof or the exercise
of any other right, power or privilege pursuant to this Agreement. The rights
and remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any Party otherwise may have at law or
in equity.

Section 20. Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of both of the Parties, and neither this Agreement nor any
of the rights, interests or obligations hereunder may be assigned by either
Party without the prior written consent of the other Party (except for
assignments by the Stockholder to any of its Affiliates, subject to compliance
with Section 6). Any attempt to so assign or otherwise transfer this Agreement
without such consent shall be void and of no effect. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the Parties
or their respective successors and permitted assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

Section 21. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
such Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

14



--------------------------------------------------------------------------------

Section 22. Expenses. Except as otherwise provided herein or in the Investment
Agreement, all costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the Party incurring such costs
and expenses.

Section 23. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 24. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Parties hereto. Counterparts delivered by electronic
transmission shall be deemed to be originally signed counterparts.

Section 25. Further Assurances. At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties under
this Agreement.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

MODUSLINK GLOBAL SOLUTIONS, INC. By:  

/s/ Peter L. Gray

  Name: Peter L. Gray  

Title: Executive Vice President, Chief

          Administrative Officer and General

          Counsel

HANDY & HARMAN LTD. By:  

/s/ Warren Lichtenstein

  Name: Warren Lichtenstein   Title:

[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Stockholder

   Shares of Common Stock
Beneficially Owned  

Handy & Harman Ltd.

     5,941,170   

Steel Partners, Ltd.

     60,000   

Steel Partners Holdings L.P.

     540,015   

SPH Group LLC

     540,015   

SPH Group Holdings LLC

     540,015   

Steel Partners Holdings GP Inc.

     540,015   

Warren G. Lichtenstein

     60,000   

Glen M. Kassan

     0   

Total:

     6,541,185   



--------------------------------------------------------------------------------

EXHIBIT B

Mutual Press Release